DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 3/9/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
 	The claim amendments regarding -- ‘wherein the condition is independent of any user operation related to the content prior to downloading the content’   --   and --- ‘wherein the second attribute information is user designated attribute information’ --- clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
The Applicant presents the following argument(s) [in italics]:
… Scheer expressly discloses that the prediction is based on user activity. Therefore, Scheer cannot and does not teach or suggest the claimed features of “  wherein the condition is independent of any user operation related to the content prior to downloading the content.” …
The Examiner respectfully disagrees with the Applicant. 
 	Scheer-Sawyer-James disclosed (re. Claim 1) wherein the condition is independent of any user operation related to the content prior to downloading the content. (Scheer-Paragraph 30, establishing thresholds for establishing synchronization events, or both. These types of data may be classified as the constraints events… based on these types of data, the monitoring engine may detect patterns that indicate heavy usage of local resources (e.g., low battery, low network bandwidth, high network traffic)…James-Column 3 Lines 25-35, the synchronization policy identifies a file type that should not be retrieved. In another further embodiment, the synchronization policy identifies a file size threshold, such that files with sizes exceeding the threshold should not be retrieved. In yet another further embodiment, the method includes subsequently retrieving the modified version of the second file from the second device, by the first device responsive to a request of the user )

In regard to Claim 19
 	While Scheer-Sawyer-James substantially disclosed the claimed invention Scheer-Sawyer-James did not disclose (re. Claim 19) wherein the second attribute information is user designated attribute information.
 	Krajewski Paragraph 12 disclosed wherein the status graphical element, whose overriding behavior is configured in the centralized behavior definition, is defined to examine a designated data variable and display a picture or icon indicating the quality or status of the data.
 	Krajewski Paragraph 73 disclosed a global centralized management interface supported by the IDE 126 is provided by way of example in FIGS. 5a-e for defining overriding HMI application data quality and status behaviors within HMI application graphics that incorporate such display such status information. When active, the specified behaviors override any locally defined behaviors on deployed HMI application graphics.
 	Krajewski Paragraph 77 disclosed wherein configurable data quality and status types are presented to a user for purposes of designating an overriding animation behavior.
 	Krajewski Paragraph 117 disclosed wherein the status graphic drawing element includes a configurable icon set (see e.g., FIG. 6 with default icon set) and animations corresponding to various data quality/status states of a user-configured data source. The displayed icon and/or animation represents a quality/status of data associated with the graphic to which the status graphic drawing element (e.g., icon) has been attached.
 	Krajewski disclosed (re. Claim 19) wherein the second attribute information is user designated attribute information.( Krajewski- Paragraph 77,configurable data quality and status types are presented to a user for purposes of designating an overriding animation behavior, Paragraph 117,status graphic drawing element includes a configurable icon set (see e.g., FIG. 6 with default icon set) and animations corresponding to various data quality/status states of a user-configured data source. The displayed icon and/or animation represents a quality/status of data associated with the graphic to which the status graphic drawing element (e.g., icon) has been attached. ) 
 	Scheer,Sawyer and Krajewski are analogous art because they present concepts and practices regarding synchronization of data objects between mobile devices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Krajewski into Scheer-Sawyer.  The motivation for said combination would have been enable overriding HMI application data quality and status behaviors within HMI application graphics that incorporate  specified behaviors that override any locally defined behaviors on deployed HMI application graphics.


In regard to Claim 20
  	 Scheer-Sawyer-James-Krajewski disclosed (re. Claim 20) wherein the processor is configured to execute the one or more instructions to download the updated content of the file without user instruction (James-Column 3 Lines 25-35, responsive to a synchronization policy, not to retrieve the second file. The method further includes displaying, by the first device to a user, an indication that the second file was modified. In a further embodiment, the synchronization policy identifies a file type that should not be retrieved. In another further embodiment, the synchronization policy identifies a file size threshold, such that files with sizes exceeding the threshold should not be retrieved. In yet another further embodiment, the method includes subsequently retrieving the modified version of the second file from the second device, by the first device responsive to a request of the user )  based on a determination that the user designated attribute information is updated to satisfy the condition. ( Krajewski-Paragraph 117,status graphic drawing element includes a configurable icon set (see e.g., FIG. 6 with default icon set) and animations corresponding to various data quality/status states of a user-configured data source. The displayed icon and/or animation represents a quality/status of data associated with the graphic to which the status graphic drawing element (e.g., icon) has been attached. )

Priority
	This application claims benefits of priority from foreign Application JP2014-120508  (Japan)  filed June 11, 2014. 
	The effective date of the claims described in this application is June 11, 2014.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  

 	Claims 1,7, 13 recite a limitation regarding ‘wherein the condition is independent of any user operation related to the content prior to downloading the content.’
 	Claim 19 recites a limitation regarding ‘wherein the second attribute information is user designated attribute information’. 	
 	Claim 20 recites a limitation regarding ‘wherein the processor is configured to execute the one or more instructions to download the updated content of the file without user instruction based on a determination that the user designated attribute information is updated to satisfy the condition.’
 
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4  of U.S. Patent No. 10223373.   
 	While Claims 1-2 recite substantially similar limitations as claims 1, 4  of U.S. Patent No. 10223373 , Claims 1-2 do not recite wherein the processor is further programmed to synchronize only the attribute information, among the attribute information and the file content, in the absence of the user instruction.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter are substantially overlapping in scope and the differences in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the same invention.	

 	Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4  of U.S. Patent No. 10877939.  
 	 While Claims 1-2 recite substantially similar limitations as claims 1, 4  of U.S. Patent No. 10877939 , Claims 1-2 do not recite download the updated content of the file without user instruction to download the content, wherein the condition is satisfied when content of the attribute information indicates that urgent handling is required
 	 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter are substantially overlapping in scope and the differences in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the same invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (USPGPUB 2015/0358406 ) further in view of Sawyer (USPGPUB 2014/0379586) further in view of James (US Patent 10496609).
In regard to Claim 1
 Scheer Paragraph 47 disclosed a device comprising object receiver 170 obtaining objects based on synchronization information from various devices in the user's network such as the devices 120 and 130. In another implementation, the object receiver 170 may obtain objects from various content providers through a communications medium.
Scheer disclosed (re. Claim 1) an apparatus comprising a memory storing one or more instructions; and a processor configured to execute the one or more instructions to: 
 	in a case where content of the file stored in the external server is updated by an   external apparatus  (Scheer-Paragraph 26, the user may browse the files in the “My Project” folder on his desktop. The user may then start up a word processing application and begin to make edits to a particular file in the folder. The monitoring engine 140 may monitor such user activity on the device 110 )   download the updated content of the file without user instruction (Scheer- Paragraph 3, Synchronization may be accomplished through triggering synchronization of the content upon a users request, periodic intervals, or in real-time ) based on a determination that the second attribute information satisfies a condition (Scheer-Paragraph 13, prediction module to selecting a group of data based on the monitored set of attributes for synchronization ) wherein the condition is independent of any user operation related to the content prior to downloading the content.(Scheer-Paragraph 30, establishing thresholds for establishing synchronization events, or both. These types of data may be classified as the constraints events… based on these types of data, the monitoring engine may detect patterns that indicate heavy usage of local resources (e.g., low battery, low network bandwidth, high network traffic) ) 
	   While Scheer substantially disclosed the claimed invention Scheer did not disclose (re. Claim 1) in a case where content of the file stored in the external server is updated by a second external apparatus.
 	While Scheer substantially disclosed the claimed invention Scheer did not disclose (re. Claim 1)  control a display to display a first attribute information corresponding to a first attribute of a file and a second attribute information corresponding to a second attribute of the file, wherein the file is stored in an external server and accessible from an external apparatus; and
 	receive the first attribute information and the second attribute information;
 	in a case where the first attribute information is updated by a first external apparatus, control the display to display the updated first attribute information without
user instruction.
 
Sawyer Figure 6,Figure 4B, Paragraph 65 disclosed displaying, by an iconizer, an icon representing a current state of a shared item stored locally on a client device with a synchronization client, the shared item shared with collaborators via a workspace hosted by a cloud-based platform.
 	Sawyer Paragraph 21 disclosed wherein client may determine icons for all files and folders and simply inform the iconizer of changes to icons via modification to an icon repository file.
Sawyer Paragraph 45,Paragraph 49, Paragraph 51,Paragraph 52,Paragraph 58,Paragraph 68-69 disclosed wherein a commenting user interface or a comment action associated with a notification can be used in conjunction with user interface features to enable task assignment, delegation, and/or management of the relevant work item or work items in the relevant workspaces. When a user 316 modifies a work item 324 via a remote synchronization client 340A on user device 304, the other remote synchronization clients (e.g. sync clients 340a-n) may receive the modified work item 324 in real time, near real-time, or not in real-time. In such an example, after user 316 has modified work item 324, other collaborators may view work item 324 (e.g. via sync clients 340a-n), and that work item 324 may have a status of status of "in-progress," in which case an icon and/or icon overlay may indicate to collaborator 320 that work item 324 is being updated or a status of "in-progress. The state of work items 324, including folders 342 and files 344 may be, (i) synchronized, (ii) partially synchronized, (iii) unsynchronized, (iv) in progress, (v) collaborating, (vi) locked, (vii) un-locked, (viii) hidden, or (viv) problem. The information regarding status may be provided to a user via a remote synchronization client and associated iconizer. Status may be displayed as an icon or modification to an icon such as an icon overlay. For any file in the sync directory, iconizer 484a may retrieve the icon state for a particular work item by reading the corresponding entry for that work item.
Sawyer disclosed (re. Claim 1) in a case where content of the file stored in the external server is updated by a second external apparatus, (Sawyer- after user 316 has modified work item 324, Paragraph 55, sync clients 480a-n may create and modify in real-time, icon repository files 482a-n with data entries associated with the current state of work items (e.g. work items 324 in FIGS. 3A and 3B) at remote clients. The iconizers 484a-n may monitor icon repository files 482a-n and based on the included entries, generate and display appropriate icons 486a-n)  
 	Sawyer disclosed (re. Claim 1) control a display to display a first attribute information corresponding to a first attribute of a file  , wherein the file is stored in an external server and accessible from an external apparatus; (Sawyer-Paragraph 42, items or content downloaded or edited can cause notifications to be generated. Such notifications can be sent to relevant users to notify them of actions surrounding a download, an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file ) and
 	receive the first attribute information  (Sawyer- Paragraph 45,Paragraph 49, Paragraph 51,Paragraph 52,Paragraph 58,Paragraph 68-69, The information regarding status may be provided to a user via a remote synchronization client and associated iconizer )   
 	in a case where the first attribute information is updated by a first external apparatus, (Sawyer- Paragraph 45,Paragraph 49, Paragraph 51,Paragraph 52,Paragraph 58,Paragraph 68-69, iconizer 484a may retrieve the icon state for a particular work item by reading the corresponding entry for that work item which includes the comments related to task assignment, delegation, and/or management of the relevant work item … commenting user interface or a comment action associated with a notification can be used in conjunction with user interface features to enable task assignment, delegation, and/or management of the relevant work item or work items in the relevant workspaces. When a user 316 modifies a work item 324 via a remote synchronization client 340A on user device 304, the other remote synchronization clients (e.g. sync clients 340a-n) may receive the modified work item 324 in real time, near real-time, or not in real-time. In such an example, after user 316 has modified work item 324, other collaborators may view work item 324 (e.g. via sync clients 340a-n), and that work item 324 may have a status of status of "in-progress," in which case an icon and/or icon overlay may indicate to collaborator 320 that work item 324 is being updated or a status of "in-progress. The state of work items 324, including folders 342 and files 344 may be, (i) synchronized, (ii) partially synchronized, (iii) unsynchronized, (iv) in progress, (v) collaborating, (vi) locked, (vii) un-locked, (viii) hidden, or (viv) problem. The information regarding status may be provided to a user via a remote synchronization client and associated iconizer )   control the display to display the updated first attribute information without
user instruction.(Sawyer- Paragraph 45,Paragraph 49, Paragraph 51,Paragraph 52,Paragraph 58,Paragraph 68-69, after user 316 has modified work item 324, other collaborators may view work item 324 (e.g. via sync clients 340a-n), and that work item 324 may have a status of status of "in-progress," in which case an icon and/or icon overlay may indicate to collaborator 320 that work item 324 is being updated or a status of "in-progress. The state of work items 324, including folders 342 and files 344 may be, (i) synchronized, (ii) partially synchronized, (iii) unsynchronized, (iv) in progress, (v) collaborating, (vi) locked, (vii) un-locked, (viii) hidden, or (viv) problem. The information regarding status may be provided to a user via a remote synchronization client and associated iconizer )   
Scheer and Sawyer are analogous art because they present concepts and practices regarding synchronization of data objects between mobile devices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Sawyer into Scheer.  The motivation for said combination would have been so that the notification of a download, access, read, write, edit, or uploaded related activities can be presented in a feed stream among other notifications through a user interface on the user device according to relevancy to the user determined based on current or recent activity of the user in the web-based collaboration environment using icons. (Sawyer-Paragraph 47)
 	While Scheer-Sawyer substantially disclosed the claimed invention Scheer-Sawyer did not disclose (re. Claim 1) control a display to display a first attribute information corresponding to a first attribute of a file and a second attribute information corresponding to a second attribute of the file.
 	James Figure 5A-5B, Column 7 Lines 20-25 disclosed metadata 122 of a file 106, such as identifiers of the file name, type, owner, time and date created, time and date modified, size, unique ID, version, or any other such identifiers, may be synchronized separately from the file 106. Metadata 122 may comprise an array, table, data structure, one or more data strings, a file header, or any other type and form of data structure for containing information about a file 106.
 	James disclosed (re. Claim 1) control a display ( James-Figure 5A-5B, Column 15 Lines 20-25 )  to display a first attribute information corresponding to a first attribute of a file and a second attribute information corresponding to a second attribute of the file.( James-Figure 5A-5B, Column 7 Lines 20-25, metadata 122 of a file 106, such as identifiers of the file name, type, owner, time and date created, time and date modified, size, unique ID, version, or any other such identifiers, may be synchronized separately from the file 106. Metadata 122 may comprise an array, table, data structure, one or more data strings, a file header, or any other type and form of data structure for containing information about a file 106. ) 

 	Scheer,Sawyer and James are analogous art because they present concepts and practices regarding synchronization of data objects between mobile devices At the time of the effective filing date of the claimed invention it would have been obvious to combine James into Scheer-Sawyer.  The motivation for said combination would have been enable files to be synchronized to different devices for display in a recent files interface and access by a user, while maintaining the original storage location of the file and resynchronizing modifications to the file to the original storage location. Advantageously, this method also does not expose information about a file structure to remote devices, which may provide some measure of security against malicious software. (James-Column 13 Lines 35-40)
In regard to Claim 7
 Claim 7 (re. method) recites substantially similar claim limitations as Claim 1.  Claim 7 is rejected on the same basis as Claim 1.

 In regard to Claim 13
 Claim 13 (re. non-transitory computer readable medium) recites substantially similar claim limitations as Claim 1.  Claim 13 is rejected on the same basis as Claim 1.

 In regard to Claim 2,8,14
  	 Scheer-Sawyer-James disclosed (re. Claim 2,8,14) in a case where the content of the file in the external server is updated by the second external apparatus, download the updated content of the file only with a user instruction (James-Column 3 Lines 25-35, responsive to a synchronization policy, not to retrieve the second file… subsequently retrieving the modified version of the second file from the second device, by the first device responsive to a request of the user )  based on a determination that the second attribute information received from the user does not satisfy the condition. (James-Column 3 Lines 25-35, responsive to a synchronization policy, not to retrieve the second file. The method further includes displaying, by the first device to a user, an indication that the second file was modified. In a further embodiment, the synchronization policy identifies a file type that should not be retrieved. In another further embodiment, the synchronization policy identifies a file size threshold, such that files with sizes exceeding the threshold should not be retrieved. In yet another further embodiment, the method includes subsequently retrieving the modified version of the second file from the second device, by the first device responsive to a request of the user ) 

In regard to Claim 3,9,15
  	 Scheer-Sawyer-James disclosed (re. Claim 3,9,15) wherein the first external apparatus is a different apparatus than the second external apparatus. (Sawyer- after user 316 has modified work item 324, Paragraph 55, sync clients 480a-n may create and modify in real-time, icon repository files 482a-n with data entries associated with the current state of work items (e.g. work items 324 in FIGS. 3A and 3B) at remote clients. The iconizers 484a-n may monitor icon repository files 482a-n and based on the included entries, generate and display appropriate icons 486a-n)   
In regard to Claim 4,10,16
  	 Scheer-Sawyer-James disclosed (re. Claim 4,10,16) wherein the first external apparatus and the second external apparatus are the same.(Scheer-Paragraph 26, the user may browse the files in the “My Project” folder on his desktop. The user may then start up a word processing application and begin to make edits to a particular file in the folder. The monitoring engine 140 may monitor such user activity on the device 110 ) 
In regard to Claim 5,11,17
  	 Scheer-Sawyer-James disclosed (re. Claim 5,11,17)  wherein the first and second attribute comprises at least two of file name, storage location, size, creation date and time, update date and time, a title, a creator, and keyword regarding the file. (James-Figure 5A-5B, Column 7 Lines 20-25, metadata 122 of a file 106, such as identifiers of the file name, type, owner, time and date created, time and date modified, size, unique ID, version, or any other such identifiers, may be synchronized separately from the file 106. Metadata 122 may comprise an array, table, data structure, one or more data strings, a file header, or any other type and form of data structure for containing information about a file 106. )
In regard to Claim 6,12,18
  	 Scheer-Sawyer-James disclosed (re. Claim 6,12) wherein the file is a document accessible from the external server. (Sawyer-Paragraph 26, web-based collaboration environment or online collaboration platform hosted by the host server 100)

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheer (USPGPUB 2015/0358406 ) further in view of Sawyer (USPGPUB 2014/0379586) further in view of James (US Patent 10496609) further in view of Krajewski (USPGPUB 2008/0189637).
In regard to Claim 19
 	While Scheer-Sawyer-James substantially disclosed the claimed invention Scheer-Sawyer-James did not disclose (re. Claim 19) wherein the second attribute information is user designated attribute information.
 	Krajewski Paragraph 12 disclosed wherein the status graphical element, whose overriding behavior is configured in the centralized behavior definition, is defined to examine a designated data variable and display a picture or icon indicating the quality or status of the data.
 	Krajewski Paragraph 73 disclosed a global centralized management interface supported by the IDE 126 is provided by way of example in FIGS. 5a-e for defining overriding HMI application data quality and status behaviors within HMI application graphics that incorporate such display such status information. When active, the specified behaviors override any locally defined behaviors on deployed HMI application graphics.
 	Krajewski Paragraph 77 disclosed wherein configurable data quality and status types are presented to a user for purposes of designating an overriding animation behavior.
 	Krajewski Paragraph 117 disclosed wherein the status graphic drawing element includes a configurable icon set (see e.g., FIG. 6 with default icon set) and animations corresponding to various data quality/status states of a user-configured data source. The displayed icon and/or animation represents a quality/status of data associated with the graphic to which the status graphic drawing element (e.g., icon) has been attached.
 	Krajewski disclosed (re. Claim 19) wherein the second attribute information is user designated attribute information.( Krajewski- Paragraph 77,configurable data quality and status types are presented to a user for purposes of designating an overriding animation behavior, Paragraph 117,status graphic drawing element includes a configurable icon set (see e.g., FIG. 6 with default icon set) and animations corresponding to various data quality/status states of a user-configured data source. The displayed icon and/or animation represents a quality/status of data associated with the graphic to which the status graphic drawing element (e.g., icon) has been attached. ) 
 	Scheer,Sawyer and Krajewski are analogous art because they present concepts and practices regarding synchronization of data objects between mobile devices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Krajewski into Scheer-Sawyer.  The motivation for said combination would have been enable overriding HMI application data quality and status behaviors within HMI application graphics that incorporate  specified behaviors that override any locally defined behaviors on deployed HMI application graphics.


In regard to Claim 20
  	 Scheer-Sawyer-James-Krajewski disclosed (re. Claim 20) wherein the processor is configured to execute the one or more instructions to download the updated content of the file without user instruction (James-Column 3 Lines 25-35, responsive to a synchronization policy, not to retrieve the second file. The method further includes displaying, by the first device to a user, an indication that the second file was modified. In a further embodiment, the synchronization policy identifies a file type that should not be retrieved. In another further embodiment, the synchronization policy identifies a file size threshold, such that files with sizes exceeding the threshold should not be retrieved. In yet another further embodiment, the method includes subsequently retrieving the modified version of the second file from the second device, by the first device responsive to a request of the user )  based on a determination that the user designated attribute information is updated to satisfy the condition. ( Krajewski-Paragraph 117,status graphic drawing element includes a configurable icon set (see e.g., FIG. 6 with default icon set) and animations corresponding to various data quality/status states of a user-configured data source. The displayed icon and/or animation represents a quality/status of data associated with the graphic to which the status graphic drawing element (e.g., icon) has been attached. )


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444